 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDKFC National Management CompanyandBarten-ders,Hotel,Motel,Cafeteria and Restaurant Em-ployeesUnion,Local116,AFL-CIO. Case I-CA-8656October 24, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 29, 1973, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor RelationsAct, as amended, and ordering Respondent to ceaseand desist therefrom and take certain affirmative ac-tions to remedy such unfair labor practices.Thereafter, the Respondent filed a petition withthe United States Court of Appeals for the SecondCircuit for review of the Board's Order. The Boardfiled a cross-petition for enforcement and, subse-quently, at the request of the court filed supplemen-talmaterial. On May 8, 1974, the court granted theRespondent's petition for review, denied the Board'scross-petition for enforcement of the Order, and re-manded the case for consideration of theRespondent's request for Board review of the Re-gional Director's representation decision.' The Boarddecided to accept the remand. In remanding, thecourt reviewed the Board's procedures for review ofthe decisions by Regional Directors, found the dele-gation to staff assistants in this case to be too broad,and concluded the Board Members themselves mustmake the final decisions on whether or not to grantreview.' Thereafter, on July I, 1974, the Respondentfiled a supplemental response on remand from courtof appeals.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.4'204 NLRB 630.2KFC NationalManagementCorp. v. N.L.R.B.,497 F.2d 298(C.A. 2,1974).3 In the latter part of1973, theBoard revised its procedures so as to assurethe personal participation of the Board Members in all final decisions onwhether or not to grant review.The Respondent requests that the full Board consider its request forreview,as supplemented herein. It is customary Board policy for the samepanel,which decided the case originally,to pass upon any subsequent mat-ters therein and as none of the original panel Members has requested fullBoard consideration,the request is denied.See Enterprise Industrial PipingCompany,118 NLRB 1(1957).In the underlying representation case, I-RC-1 1692, the Regional Director issued a Third Supple-mental Decision on Objections and Certification ofRepresentative in which,inter alia,he denied a hear-ing on the Respondent's objections to the electionbecause no substantial and material issues wereraised, overruled the objections in their entirety, andcertified the Union. Subsequently, the Respondent'stimely petition for review of the Regional Director'sdecision was denied as it raised no material issueswarranting review. Thereafter, the Respondent's mo-tion for reconsideration of the request for review andfor a hearing on its objections was denied as lackinginmerit.In its supplemental response the Respondent (1)reiterates the contentions in its request for review,especially with respect to supervisory support of theUnion and incorporates by reference parts 11 and IIIof its brief to the court in the enforcement proceed-ing; (2) contends that the court's remand nullified allintervening proceedings subsequent to the filing ofthe request for review and therefore the Board mustconsider the request for review as if it were presentlypending in the representation proceeding, and (3) al-leges alternatively that a new election be conductedpursuant to its petition in Case 1-RM-909 filed onJune 27, 1973, because almost 100 percent of the em-ployees on the eligibility list at the time of the secondelection on June 16, 1972, are no longer working forthe Respondent, and the present complement of em-ployees should have the opportunity to express theirdesire on union representation.In accordance with the court's remand, we havereexaminedandreconsidered,denovo,theRespondent's request for review, as supplemented inthesupplementalresponse,oftheRegionalDirector's Third Supplemental Decision on Objec-tions and Certification of Representative. The Re-gional Director issued his Third Supplemental Deci-sion after investigating the Respondent's objectionsto the election and considering the testimony of theRespondent submitted in support of its objectionsand the pertinent Board precedents. In Objection 1,the Respondent alleged that a representative numberof voters had not participated in the election and thateligible voters may have been subjected to improperinfluences.The Regional Director found that thevote was representative in that 57 percent of the eligi-ble voters cast ballots in the election and therefore nohearing was warranted and that the Respondent of-fered no evidence to indicate that any employee wasunfairly prevented from exercising his right to vote orto support its improper influence contention. Ac-cordingly, he overruled the Objection 1.214 NLRB No. 29 KFC NATIONAL MANAGEMENT CO.233As to Objection 2, dealing with the alleged pro-union advocacy by two supervisors, the Regional Di-rector considered the testimony offered by the Re-spondent from several employees and two store man-agerswho were supervisors. According to theRegionalDirector'sThird Supplemental Decision,the evidence indicated that Supervisor Roberson ad-vised employees that (1) he had requested the repairof a walk-in refrigerator and a 10-percent wage in-crease and (2) they were to receive a breadtable tohelp them. However, the refrigerator was never re-paired and the wage increase and breadtable werenot forthcoming. The Respondent claimed it was notnotified of these statements and promises by Rober-son and that they allegedly were intended to influ-ence the employees to vote for the Union. The Re-spondent, however, offered no evidence to supportthe latter claim. There was also evidence of conversa-tions between Supervisors Roberson and Owens, inwhich the former allegedly attempted to have the lat-ter support the Union. There was no indication, how-ever, that the conversations occurred in the presenceof any eligible unit employees.The Respondent also submitted to the RegionalDirector evidence by Supervisor Drumm to the effectthat employees had approached him and related tohim that Supervisor Barry had, in several differentways, urged them to vote for the Union. Accordingto the Regional Director, although one employee tes-tified he had never heard Barry make prounion state-ments or urge a vote for the Union and althoughanother employee stated that Barry had suggestedthat a union would be of no use, there was evidencethat Barry subsequently told these two employeesthat they should vote for the Union because the Re-spondent was "always on his back" regarding theemployees' work. Further, an employee stated thatBarry had also told him, "it's up to you" if you wantto vote for the Union.The Regional Director also found that the Respon-dent had sent several letters to the homes of all eligi-ble employees indicating its opposition to the Union.Further, the Respondent had each store manager, in-cluding Supervisors Barry and Roberson, post astatement of opposition to the Union under theirown signatures. In addition, the Respondent con-ducted three meetings of supervisors cautioning themto be neutral and not to express their individual pref-erence concerning the Union. In all these circum-stances, the Regional Director found,inter dlia,that(a) the Respondent had made known to employeesits sentiments concerning the Union through mail-ings and postings, thereby precluding any mistakenbelief that the supervisors were acting on behalf oftheRespondent; (b) the supervisors' behavior fur-nished no reasonable basis for the creation of a fearof future retaliation in any employee's mind; and (c)theparticipationof the two supervisors in theUnion's election campaign was incidental at best.Accordingly, he overruled the objections in their en-tiretyand denied the Respondent's request for ahearing on the supervisory participation issue be-cause no substantial and material issues were raisedand certified the Union as the collective-bargainingrepresentative of the unit employees.In its request for review, the Respondent againraised the issue of supervisory involvement in theUnion'selectioncampaign and the RegionalDirector's failure to consider the issue of the Union'sinterference with the conduct of his investigation andthe failure to conduct a hearing on these matters. Asindicated above, the Respondent has incorporatedinto its supplemental response portions of its brief tothe court in the enforcement proceedings concerningthe prounion supervisory activity and we have alsoconsidered the brief in reaching our decision herein.Under Section 102.67(c) of the Board's Rules andRegulations, Series 8, as amended, the Board willgrant review only where one of the following compel-ling reasons exists:(1)A substantial question of law or policy israised because of (a) the absence of, or (b) a depar-ture from, officially reported Board precedent.(2)The Regional Director's decision on a substan-tial factual issue is clearly erroneous on the recordand such error prejudicially affects the rights of aparty.(3)The conduct of the hearing or any ruling madein connection with the proceeding has resulted inprejudicial error.(4)There are compelling reasons for reconsidera-tion of an important Board rule or policy.After careful reexamination of the Respondent'srequest for review, as supplemented, we find that itdoes not reveal that the Respondent has presentedany one of the compelling reasons for granting re-view. In its request for review, the Respondent con-tends that the Regional Director's decision to over-rule its objections, particularly that pertaining to su-pervisory involvement in theUnion's electioncampaign, and his denial of a hearing thereon was adeparture from Board precedent and policy sincesubstantial and material issues of both fact and lawhad been raised thereby which should have been re-solved at a hearing.We do not agree with theRespondent's contention. As detailed above, the Re-gional Director considered the evidence presented bytheRespondent and disclosed by his investigationconcerning the prounion participation of SupervisorsRoberson and Barry in the election campaign and 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded that, in all the circumstances including thenotification to all employees and their awareness ofthe Respondent's opposition to the Union, this parti-cipationwas "incidental at best" and that theRespondent's objections raised no substantial andmaterial issues warranting or requiring a hearing.Whether or not a hearing should have been conduct-ed depends solely on the evaluation of the evidencebefore the Regional Director. Since it is our opinionthat the Regional Director's conclusion based on thisevaluation of the evidence was not clearly erroneouson the record before him and therefore not inconsis-tentwithBoard precedent and policy, this dis-agreement between the Respondent and the Region-alDirector as to the evaluation of evidence does notwarrant granting the request for review.In its request for review, the Respondent advertedto the fact that the Regional Director failed to con-sider the issue of the Union's alleged interferencewith his investigation of the objections by conductallegedly calculated to interfere with Board processesand supporting the allegations of supervisory in-volvement. The evidence presented to the RegionalDirector showed that, at a postelection union meet-ing, a union official (1) praised Supervisor Roberson,but criticized other supervisors; (2) discussed theelection and advised that there would be an investi-gation of the Respondent's objections; and (3) invit-ed several employees to read the transcript of thehearing on objections to the first election so as alleg-edly to protect Roberson from discipline. The factthat the Regional Director's Third Supplemental De-cision made no reference to this alleged interferencewith Board processes does not establish, in our view,that there was no consideration of such allegationbut merely indicates that the Regional Director de-cided that there had been no interference with theextent and adequacy of his investigation, and thatthe evidence did not support the Respondent's objec-tions. In any event, we do not believe that the allegedconduct if it occurred constituted interference ofsuch a nature as to interfere with the Board processesor that it supports the validity of the Respondent'ssupervisory involvement objection.Accordingly, we deny again the Respondent's re-quest for review as not raising substantial issues war-ranting review of the Regional Director's decision 5inwhich he denied the Respondent's request for ahearing on its objections, overruled the objections intheir entirety, and certified the Union.As indicated above, the Respondent's supplemen-tal response in the instant proceeding raises two ad-ditional contentions. In the first instance, the Re-spondent argues that the adjudication of the requestfor review must be made in the representation case.We find no merit in this argument. Under Section9(c) of the Act, the record in the underlying represen-tation proceeding has been made a part of the subse-quent unfair labor practice herein and the Board andthe courts have treated the two proceedings as one.Thus, it is well settled, under Board and court law,that the adjudication of representation case issuescan properly be made, as herein, in the subsequent8(a)(5) unfair labor practice proceeding without sub-stantial prejudice to the Respondent's rights.6 In thesecond place, the Respondent alternatively contendsthat a new election be held under its representationpetition in Case 1-RM-909 because of alleged em-ployee turnover.We find no merit therein.' In therecentHolly Farmsdecision, the respondent thereinasserted, as a defense to a refusal to bargain, that lessthan one-third of the employees eligible to vote in theelection were currently employed and the remainingemployees did not wish the union to represent them.In finding that this assertion did not constitute a val-id defense to a refusal to bargain, the Board foundthat this assertion did not constitute "special circum-stances" under the Supreme Court decision inRayBrooks 8warranting an attack on the union's conclu-sively presumed majority status for the year after cer-tification. Further, the Board stated that it would beanomalous to permit the respondent to "benefit froma lapse of time, emanating from litigation of its ob-jections, for which the Respondent is itself responsi-ble." Similarly, as the Respondent herein is responsi-ble for the litigation of the representation case issuesherein, not only should it not benefit from the lapseof time caused thereby, but the Union and employ-ees should not be penalized for such delay for whichthey cannot be faulted.Accordingly, we reaffirm our original finding thattheRespondent violated Section 8(a)(5) and (1) oftheAct by refusing to bargain with the certifiedUnion as its exclusive representative of the employ-ees in the appropriate unit.6 Graphic Arts Finishing Co., Inc.,182 NLRB 318 (1970);N. L. R. B.v.BaiaShoeCompany,Inc., 377 F.2d 821 (C.A. 4, 1967); see alsoN.L.R.B. v. DallasCity Packing Company.251 F.2d 663 (C.A. 5. 1958).5The Respondent did not specifically request review of the RegionalHolly Farms Poultry Industries, Inc.,189 NLRB 663 (1971);see alsoDirector's overruling Objection I which related to a lack of a representativeN.L.R.B. v. L B. Foster Company,418 F.2d I. 5 (C.A. 9, 1969), cert. deniedcomplement participating in the election. In any event, we have considered397 U.S. 990;N.LR.B. v. LittleRockDowntowner, Inc.,414 F.2d 1084, 1091,that objection and agree with the Regional Director and also find that no(C.A. 8. 1969).hearing was required or warranted thereon.8RayBrooks v. N.LR.B..348 U.S. 96 (1954). KFC NATIONAL MANAGEMENT CO.235ORDERlations Board hereby affirms as its Order the Orderheretofore entered in this proceeding on June 29,Pursuant to Section 10(c) of the National Labor1973.Relations Act, as amended, the National Labor Re-